Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 15, 2015

The Court of Appeals hereby passes the following order:

A15A1355. DOMINIQUE GILBERT v. THE STATE.

       Dominique Gilbert, who has been charged with multiple counts of child
molestation and related offenses, filed a plea in bar challenging the indictment as
insufficiently vague. Specifically, Gilbert argued that the indictment failed to identify
an adequately narrow date range for the alleged offenses. The trial court denied the
motion, and Gilbert filed this appeal.
       As a general rule, a right of direct appeal lies from a final judgment; that is,
where the case is no longer pending below. See OCGA § 5-6-34 (a) (1). The
Supreme Court has created limited exceptions to this rule. See Hubbard v. State, 254
Ga. 694 (333 SE2d 827) (1985) (statutory speedy trial claim); Patterson v. State, 248
Ga. 875 (287 SE2d 7) (1982) (double jeopardy). However, the Supreme Court has
declined to extend these limited exceptions. See Crane v. State, 281 Ga. 635, 636
(641 SE2d 795) (2007) (defendant may not directly appeal the denial of a motion to
dismiss under OCGA § 16-3-24.2). Here, Gilbert did not base his plea in bar on
either a statutory speedy trial claim or a claim of double jeopardy. Accordingly, he
was required to comply with the interlocutory appeal procedure to obtain appellate
review. See Ivey v. State, 210 Ga. App. 782 (437 SE2d 810) (1993) (appeal of order
overruling special demurrer required compliance with interlocutory appeal
procedure). Because Gilbert failed to comply with the requisite interlocutory
procedures, this premature appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              05/15/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.